SHERIFFS — AUTHORITY TO APPOINT DEPUTIES Title 19 O.S. 541 [19-541], 19 O.S. 542 [19-542], 19 O.S. 543 [19-543] [19-543], 19 O.S. 544 [19-544] and 19 O.S. 545 [19-545] [19-545] (1971) remain effective insofar as they relate to the power of the County Sheriff to appoint deputies and to the extent that the sections are not in conflict with 19 O.S. 180.58 [19-180.58] — 19 O.S. 180.69 [19-180.69] (1971). The number of deputies and their amounts of compensation is expressly governed by 19 O.S. 180.58 [19-180.58] — 19 O.S. 180.69 [19-180.69]. To the extent that opinions issued on July 22, 1953, February 16, 1956, February 24, 1961, and Opinion 75-265 are inconsistent with this opinion, they are hereby expressly modified. Your second question was rendered moot by the repeal of 47 O.S. 97 [47-97] (1971) by House Bill 1753 of the Second Regular Session of the Thirty-fifth Oklahoma Legislature.  The Attorney General has considered your request for an opinion wherein you ask, in effect, the following questions: 1. In light of Opinion No. 75-265, are 19 O.S. 541 [19-541], 19 O.S. 542 [19-542], 19 O.S. 543 [19-543] [19-543], 19 O.S. 544 [19-544], and 19 O.S. 545 [19-545] [19-545] (1971) still in force and effect? 2. If it is determined that 47 O.S. 97 [47-97] (1971) is now in effect, from what fund should specifically appointed patrolmen be paid ? In Opinion No. 75-265, this office attempted to comprehensively deal with the matter of the power of a county sheriff to appoint deputies. It was not within the primary thrust of that opinion to determine the number of deputies which may be appointed or the amount of compensation to be paid them. It should be noted that the Legislature in enacting the so-called "Comprehensive County Officers Salary Act" codified as 19 O.S. 180.58 [19-180.58] — 19 O.S. 180.69 [19-180.69] (1971), did not expressly repeal 19 O.S. 541 [19-541] — 19 O.S. 545 [19-545]. In Opinion No. 75-265, we specifically referred to 19 O.S. 180.65 [19-180.65] as it relates to the number and compensation of deputies. But, as aforementioned, the crux of the question presented by Opinion No. 75-265 was the "power to appoint." We held that the sheriff could appoint deputies in three basic categories. That holding remains intact. As to the sheriff's regular salaried deputies, his power to appoint flows from both 19 O.S. 541 [19-541] and 19 O.S. 542 [19-542] and from 19 O.S. 180.65 [19-180.65]. The inescapable conclusion is that 19 O.S. 541 [19-541] and 19 O.S. 542 [19-542] remain effective to the extent that they give the sheriff the power to appoint deputies and insofar as they direct payment of certain fees into the general fund of the county. 19 O.S. 541 [19-541] and 19 O.S. 542 [19-542] have been superseded insofar as they relate to the number of regular deputies the sheriff may appoint and the salaries and wages to be paid deputies and other personnel of the County Sheriff. The number of regular deputies and their compensation must be determined by reference to the comprehensive salary code for county officers as above-cited.  19 O.S. 542 [19-542] relating to appointment of an undersheriff and field deputies remains viable to the extent it recognizes the sheriff's power of appointment, but reference must be made to 19 O.S. 180.65 [19-180.65] which specifically refers to "undersheriffs" and in subsection (c) allows a "first or chief deputy" to be paid up to 90 of the sheriff's pay It should be pointed out that 19 O.S. 179.1 [19-179.1] — 19 O.S. 179.12 [19-179.12] (1971), to which previous Attorney General's opinions referred, have been expressly repealed. Moreover, statements in opinions issued on July 22, 1953, and on February 6, 1956, that 19 O.S. 541 [19-541], 19 O.S. 542 [19-542], and 19 O.S. 545 [19-545] [19-545] were superseded by 19 O.S. 180.43 [19-180.43] are, at best, questionable expressions of the law.  19 O.S. 180.43 [19-180.43] [19-180.43] relates to sheriff's mileage and board of prisoners. The enactment of 19 O.S. 180.43 [19-180.43] could scarcely be said to "supersede" 19 O.S. 541 [19-541], 19 O.S. 542 [19-542], and 19 O.S. 545 [19-545] insofar as they grant the county sheriff the power to appoint deputies. To the extent that the prior opinions hereinabove cited conflict with this obvious construction of the statutes, they must be modified.  As to 19 O.S. 543 [19-543] and 19 O.S. 544 [19-544], your opinion request letter again refers to a statute which was expressly appealed in 1959. 19 O.S. 543 [19-543] gives the sheriff the power to appoint an undersheriff. Although 19 O.S. 180.65 [19-180.65](b) gives the sheriff, as a class "A" officer, the same authority as that conferred by 19 O.S. 543 [19-543] and 19 O.S. 544 [19-544], the enactment of the former does not necessarily operate as a repeal of the latter. The two sections are not in conflict to any material degree, and life should be breathed into both sections where no such fatal conflict exists. As a matter of fact, there is an aspect of Section 544 which is not covered by 19 O.S. 180.58 [19-180.58] — 19 O.S. 180.69 [19-180.69]. 19 O.S. 544 [19-544] provides that in the event of a vacancy in the office of sheriff, the undersheriff "shall in all things execute the office of sheriff until a sheriff shall be appointed by the board of county commissioners." 19 O.S. 180.58 [19-180.58] — 19 O.S. 180.69 [19-180.69] [19-180.69] are silent as to the manner of filling a vacancy in the office of sheriff during an interim and the Legislature obviously intended that 19 O.S. 544 [19-544] remain intact and be read concurrently with 19 O.S. 180.65 [19-180.65].  19 O.S. 545 [19-545] was not superseded by the enactment of 19 O.S. 180.43 [19-180.43] or by 19 O.S. 180.58 [19-180.58] — 19 O.S. 180.69 [19-180.69]. 19 O.S. 545 [19-545] begins: "In addition to the deputy sheriffs appointed by the sheriff . . ." It is obvious that the deputy sheriffs authorized by 19 O.S. 545 [19-545] are in addition to those provided under the general language of 19 O.S. 541 [19-541], 19 O.S. 542 [19-542] [19-542] and 19 O.S. 180.65 [19-180.65]. By enacting 19 O.S. 545 [19-545], the legislature recognized that instances might arise where additional deputy sheriffs would be necessary to preserve the peace and dignity of the county. The primary problem arises concerning compensation for deputies appointed under the authority of 19 O.S. 545 [19-545]. The Section provides in part: "Such deputy sheriffs, so appointed . . . shall be compensated by fees earned by them." For all practical purposes, it would be difficult indeed to acquire the services of trained persons, who would accept a permanent appointment, and toil as a deputy for the mere compensation of "fees earned by them." But, even in light of the improbability of the invocation of 19 O.S. 545 [19-545], it, nonetheless, remains intact and available for use by a sheriff who is fortunate enough to acquire the services of such persons.  In summary, 19 O.S. 541 [19-541], 19 O.S. 542 [19-542], 19 O.S. 543 [19-543], 19 O.S. 544 [19-544] and 19 O.S. 545 [19-545] [19-545] (1971) remain effective insofar as they relate to the power of the County Sheriff to appoint deputies and to the extent that the sections are not in conflict with 19 O.S. 180.58 [19-180.58] — 19 O.S. 180.69 [19-180.69] (1971), the comprehensive salary code for county officers. The number of deputies and their amounts of compensation is expressly governed by 19 O.S. 180.58 [19-180.58] — 19 O.S. 180.69 [19-180.69]. To the extent that opinions issued on July 22, 1953, February 16, 1956, February 24, 1961, and Opinion 75-265 are inconsistent with this opinion, they are hereby modified.  With reference to your second question, you are advised that House Bill 1753 of the Second Regular Session of the Thirty-fifth Oklahoma Legislature expressly repeals the provisions of 47 O.S. 97 [47-97] (1971). The repeal of 47 O.S. 97 [47-97] renders your second question moot.  It is, therefore, the opinion of the Attorney General that your questions be answered in the following manner: Title 19 O.S. 541 [19-541], 19 O.S. 542 [19-542], 19 O.S. 543 [19-543], 19 O.S. 544 [19-544], and 19 O.S. 545 [19-545] (1971) remain effective insofar as they relate to the power of the County Sheriff to appoint deputies and to the extent that the sections are not in conflict with 19 O.S. 180.58 [19-180.58] — 19 O.S. 180.69 [19-180.69] (1971). The number of deputies and their amounts of compensation is expressly governed by 19 O.S. 180.58 [19-180.58] [19-180.58] — 19 O.S. 180.69 [19-180.69]. To the extent that opinions issued on July 22, 1953, February 16, 1956, February 24, 1961, and Opinion 75-265 are inconsistent with this opinion, they are hereby expressly modified. Your second question was rendered moot by the repeal of 47 O.S. 97 [47-97] (1971) by House Bill 1753 of the Second Regular Session of the Thirty-fifth Oklahoma Legislature.  (MICHAEL CAUTHRON) (ksg) ** SEE: OPINION NO. 92-558 (1992) (UNPUBLISHED) ** ** SEE: OPINION NO. 80-111 (1980) ** ** SEE: OPINION NO. 80-166 (1980) **